497 F.2d 900
Theodore O. BATES, Appellant; Cross-Appellee,v.PRUDENTIAL-GRACE LINES, INC., Appellee; Cross-Appellant.
Nos. 72-2659, 72-2689.
United States Court of Appeals, Ninth Circuit.
May 17, 1974, Rehearing Denied June 17, 1974.

Thomas M. Geisness, McCutcheon, Groshong, Bettis, Geisness & Day, Seattle, Wash., for appellant in 72-2659, for appellee in 72-2689.
H. Graham Gaiser, Bogle, Gates, Dobrin, Wakefield & Long, Seattle, Wash., for appellee in 72-2659, for appellant in 72-2689.
Before MERRILL, ELY and GOODWIN, Circuit Judges.
OPINION
PER CURIAM:


1
Bates was employed as a deck department seaman on the SS SANTA REGINA, a merchant vessel owned and operated by Prudential-Grace Lines, Inc.  While the vessel was moored at a port in Chile, Bates took shore leave, and, as he was walking along the pier at which the vessel was docked, he stepped into a hole in the pier and suffered injuries.  The hole was located about 580 feet from the vessel's gangway.  Bates instituted suit against his employer under the provisions of the Jones Act, 46 U.S.C. 688.  In a jury trial, the jury resolved the issue of liability in favor of Bates and fixed his damages at $90,000.  This sum was reduced to $85,500 pursuant to the jury's finding that Bates was contributively negligent to the extent of five percent.  Subsequently, the district judge, Honorable William J. Lindberg, granted the shipowner's motion for a judgment notwithstanding the verdict.  Bates has appealed to this court, and the shipowner has filed a cross-appeal.


2
In support of his Order entering judgment for the shipowner notwithstanding the jury's verdict, Judge Lindberg prepared and filed a carefully researched opinion, reported at 375 F.Supp. 774 (D.C.Wash.1972).  Believing that Judge Lindberg correctly analyzed and resolved the issue of liability, we adopt his opinion as our own.1


3
The judgment challenged by Bates is affirmed, and the shipowner's cross-appeal is dismissed as moot.


4
So ordered.



1
 We do not, however, necessarily approve or disapprove the reasoning of all the District Court opinions cited by Judge Lindberg
Bates relies heavily upon Hamilton v. Marine Carriers Corp., 332 F.Supp. 223 (E.D.Pa.1971).  Insofar as the District Court's opinion in that case may be relevant to the facts and liability issue here presented, we expressly disapprove and reject the Hamilton reasoning.